Citation Nr: 0819293	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 until January 
1957.              

In his substantive appeal, the veteran had requested a 
hearing before a Veterans Law Judge in Washington, DC. Such a 
hearing was scheduled for March 2008, but the evidence of 
record indicates that he failed to report.  As such, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied a 
claim of entitlement to service connection for residuals of 
a back injury. The veteran did not timely appeal and that 
decision became final.

2.   The evidence added to the record since December 1997, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is final.  38 U.S.C.A. § 7105 
(West 2002), 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

2.  The evidence received subsequent to the December 1997 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a back injury have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  
Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for a back injury in October 1997.  This 
claim was denied in a December 1997 rating decision.  He did 
not appeal and that issue became final.

He filed to re-open his claim of entitlement to service 
connection for residuals of a back injury in January 2006.  
In May 2006, the RO denied the claim on the basis that no new 
and material evidence had been submitted.  

The evidence of record at the time of the December 1997 
rating decision included service medical records, a VA 
examination dated December 1997, and VA outpatient treatment 
reports from December 1996 to September 1997. The RO denied 
the claim noting that there was no evidence of a back injury 
in service and there was no evidence of a back condition 
until 1997. He did not appeal that decision and it became 
final.  

The evidence added to the record since the December 1997 
rating decision includes VA treatment records from November 
1991, November 1997, April 2001 and April 2006 documenting 
current treatment for back problems. 

The evidence detailed above was not previously before the RO.  
While "new," the evidence added to the record subsequent to 
the last final RO decision in December 1997 is not material.  
Indeed, it does not address the etiology of the veteran's 
back problems. As such, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  

Additionally, the evidence added to the record since December 
1997 includes several statements put forth by the veteran as 
to the cause of his back problems. In these statements, he 
indicated that his back problems originated in an accident 
sustained during advanced training in artillery. In a January 
2006 statement, he reflected that "during [his] time of 
Advanced Training [he] was sitting on the back of a truck, 
which was pulling a 105 Artillery Gun. The truck overturned 
and [he] was thrown off the truck and under the Artillery 
Gun." Another statement received in June 2006 reiterated a 
similar account of the accident which he asserted has 
resulted in his current back problems. 

The Board acknowledges the veteran's arguments as to the 
causation of his back problems. However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  His original claim was denied because the RO 
determined that there was no evidence to show that a back 
disability was incurred during active service.  Such evidence 
remains lacking.  

As such, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  Consequently, the 
request to reopen the previously denied claim must fail.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
To satisfy this requirement, the Secretary is required to 
look at the basis for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted VA treatment records. 
Further, a specific VA medical opinion or examination is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for a VA examination or an 
opinion is not warranted.  See also 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a back injury is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


